Citation Nr: 1741460	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  08-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel












INTRODUCTION

The Veteran served on active duty from July 1973 to October 1976, with additional service in the Army National Guard, including inactive duty training from January 26, 2001, to January 28, 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board previously issued a decision on this matter in September 2012, which the Veteran appealed.  In November 2013, the United States Court of Appeals for Veterans Claims remanded the matter back to the Board for further consideration.  In July 2014, the Board remanded the case for additional examination of the Veteran and medical opinions.  The requested development has been completed.  The examination and medical opinions obtained are adequate and no issue with respect to their adequacy has been raised.  


FINDINGS OF FACT

1.  The Veteran has a current low back disability diagnosed as degenerative disc disease of the lumbar spine.  

2.  The Veteran was treated for lumbosacral strain during active duty; however it was acute and transitory with his low back being normal on separation examination in September 1976.  

3.  The Veteran had a lifting injury resulting in lumbosacral strain on a period of inactive duty training in January 2001.

4.  There is no credible or probative evidence linking the Veteran's current low back disability, which is diagnosed as lumbar degenerative disc disease, to instances of low back strain experienced during service or a period of (IDT) in January 2001.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated by the appellant's active duty service or his January 2011 period of IDT.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  Identified medical records have been associated with the claims file to the extent possible.  The Veteran has been afforded an appropriate VA examination which included an etiology opinion which was supported by an adequate rationale.  The Board is unaware of any outstanding evidence which has not been obtained which would support the Veteran's claim.  

Service Connection Claim

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  While there is some evidence of current arthritis of the lumbar spine, there is no evidence that arthritis of the lumbar spine was present during the Veteran's period of active duty in the 1970s, or that it became manifest within the first year after the Veteran separated from active duty in 1976.  The medical evidence does not support such a finding and the Veteran has not alleged such a fact pattern.  Accordingly, service connection under this criterion is not warranted.  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304 (b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1).  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2014).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during  inactive duty training.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current lumbar spine disability was caused or aggravated by his service.  He contends that his lumbar spine disability was either caused by a back injury that occurred while on active duty for training in 2001, or while he was on active service in the 1970s.  He contends that his back disability did not pre-exist his service but if his low back disability was found to have pre-existed service, then it was aggravated by his service.

Service treatment records from the Veteran's period of active service in the 1970s reflect that, on the May 1973 entrance examination, no abnormality of the back was reported or diagnosed.  In July 1975, the Veteran fell while playing ball and hurt his back.  His back hurt when he stood from sitting.  There was limited range of motion in the low back.  He reported another back injury that had occurred six years previously.  The assessment was lumbar strain.  In January 1976, the Veteran reported that he had had back pain for about seven years due to a previous fall.  He had reinjured his back in July 1975.  Physical examination showed paraspinal muscle tenderness.  There was no indication of radiation or paresthesias.  The assessment was recurrent low back strain.  In March 1976, the Veteran reported having had chronic low back pain for six years.  The pain was made worse when lifting heavy objects.  The back appeared tight and the Veteran had trouble on the left side when standing up.  Range of motion was normal and neurological examination was intact.  He was unable to raise his legs during the exam.  The assessment was low back pain syndrome verses secondary gain.  He was instructed to ice the low back.  In September 1976, a separation examination of the Veteran was conducted.  On the report of medical history he indicated that he did not have and never had recurrent back pain.  Clinical evaluation of the spine was normal, with no abnormalities noted by the examining physician.  

The Board finds that a back disorder was not noted on entry examination in 1973.  Accordingly, the Board accepts that the presumption of soundness attaches and that the Veteran was sound without a back disorder on entry to active duty in 1973.  Based on this the evidence shows us that he did incur injury to his low back during active duty, which was diagnosed as lumbosacral strain.  However, the evidence also shows that this injury was acute and transitory as the Veteran's spine was normal on separation examination.  

Post-service VA treatment records reflect that, in December 1988, the Veteran reported having back pain.  However, the assessment was upper respiratory infection.  In May 1995, the Veteran had low back pain that radiated down his right leg.  He had suffered a gunshot wound to the right leg ten years previously.  He had a normal gait and could walk on the heels and toes.  Straight leg raising was normal. The assessment was lumbar strain.  One week later, the lumbar strain was assessed to have resolved.  In October 1995, the Veteran reported having chronic low back pain that radiated down his left leg, with numbness at times.  He requested a refill of his NSAIDs.  In May 1998, the Veteran reported having three months of constant back pain.  He was able to walk and sit normally.  He had full range of motion of the back and full strength.  There was no palpable muscle spasm.  The assessment was low back pain.  X-rays of the lumbar spine were interpreted as being normal.  In April 1999, the Veteran reported low back pain that radiated to his legs and feet.  He had completed some heavy lifting and the pain had begun a few days later. 

Service treatment records from the Veteran's National Guard service reflect that, on January 27, 2001, during a drill weekend, a period of IDT, the Veteran awoke with back pain related to heavy lifting he had completed the day before.  He had lifted a heavy cabinet full of food onto his back from a truck.  He did not have any immediate pain but when he awoke the next day, the pain persisted and there was numbness in the left lateral thigh and the left lower back.  Physical examination revealed tenderness to palpation of the left sacroiliac joint.  He underwent an injection for a sacroiliac joint strain.  On follow-up, he was continuing to have back pain especially when he would stand from sitting, with pain running down his left leg.  Physical examination showed tenderness at the left sacroiliac joint.  He would not forward flex because of pain.  There was no palpable mass.  Straight leg raising was normal.  X-rays were interpreted as being normal.  The assessment was low back pain.  In April 2001, physical examination showed minimal tenderness as deep palpation of L5-S1.  In September 2001, the Veteran sought treatment for low back pain that had continued over the previous eight months.  He had been to physical therapy and had used muscle relaxants.  There was pain that traveled down his left leg.  There was decreased range of motion with pain on flexion.  There was tenderness at the left paraspinal muscle.  Straight leg raising was negative, bilaterally.  The assessment was chronic low back with question radiculopathy.  In June 2001, it was noted that X-rays were normal.  The Veteran was still on profile.  There was pain on forward flexion, when the hands were at mid-calf.  There was hamstring tightness, more so on the left side. 

On September 2004 VA examination, the Veteran reported having pain in the low back area with stiffness and weakness, as well as weakness in the legs that was at times severe.  Range of motion testing was limited with pain on motion.  There was a fixed postural abnormality.  Straight leg raising was positive on the left.  X-rays of the lumbar spine showed degenerative disc disease.

On January 2007 VA examination, the examiner concluded that the Veteran's current degenerative disc disease was not caused by the back injury that occurred in 2001.  The examiner explained that one incident of lifting was not sufficient to cause degenerative disc disease.  The examiner further explained that there was evidence of a pre-existing condition with symptoms consistent with degenerative joint disease and radiculopathy prior to 2001.  

In May 2012, the Board received an expert opinion on the matter by a neurosurgeon.  The physician reviewed the Veteran's claims file and determined that although there was no indication of a pre-existing back injury on induction to service, at the time that he injured his back in 1975, he stated that he had originally injured his back in 1969.  Based upon that information and a review of the service treatment records, he concluded that the Veteran did have a low back disability that pre-existed his entrance into active service in 1973.  He further concluded that there was no clear and unmistakable evidence that the Veteran's pre-existing lumbar spine disability was worsened while on active duty.  The Veteran's duties as a supply clerk and a single fall while playing ball would not have increased the severity of his condition beyond that which would be expected due to the natural progression of his degenerative spine disease.  The physician also determined that there was clear and convincing evidence that the Veteran's low back disability pre-existed his inactive service training that he completed in January 2001.  He did not expect that the condition would have worsened during the heavy lifting that he completed during training the weekend on January 2001.  Rather, the increase in severity of back pain was as likely as not due to the natural progression of the disease.  The physician concluded that there was no evidence in the medical records that the Veteran had suffered any severe trauma that could have worsened the pathology of his lumbar spine disability during active service or during his period of IDT.

In April 2016 another VA examination and medical opinion were obtained.  The examiner reviewed the evidence of record noting the Veteran's treatment for two instance of lumbar strain in 1975 and 1976 during active duty.  The examiner also noted a post-service back injury during a motor vehicle accident in 1984 and that the Veteran denied having musculoskeletal pain on a 1998 National Guard examination, despite reporting using muscle relaxers and Advil at the time.  The examiner noted the Veteran's instance of lumbar strain during a period of IDT in January 2001, but also noted that the current diagnosis was degenerative disc disease which was first diagnosed in 2004 and that the Veteran subsequently had a 2011 worker's compensation claim for a herniated disc.  

The Board has accepted that the Veteran was sound upon entry to active duty in 1973; he was diagnosed with low back strain during active duty.  However, his spine was normal on separation examination, showing that any back strain during active duty service was acute and transitory.  Subsequent complaints of low back pain over the years are generally shown to be strain related to intercurrent injuries experienced post-service.  

The Veteran did have an instance of low back strain during a period of IDT in January 2001.  However, this injury is not shown to be the cause of his current low back disability which is degenerative disc disease which was first definitively diagnosed in 2004.  The examiner who conducted the 2016 VA examination found that there is no current evidence of back strain or back spasm.  The Board also notes that the presumption of soundness, and the presumption of aggravation do not apply to the period of IDT in 2001.  Even if the Veteran did have degenerative disc disease prior to this period, which is not shown by the evidence and medical diagnoses of record, it is not shown to be caused the back strain during active duty decades earlier, nor is it shown to have been caused by the strain injury during IDT in 2001.  

The Board notes that the Veteran has contended on his own behalf that his lumbar spine disability was caused or aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278   (2010).

Therefore, while the Veteran is competent to describe his symptoms and treatment for lumbar spine disability, and the observable symptoms, the Board accords his statements regarding the etiology of such disability little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his lumbar spine disability and his military service.  By contrast, the VA examiners took into consideration all the relevant facts in providing the opinions reached.  Therefore, the Board finds that the Veteran's contentions are outweighed by the competent and probative VA examiners' findings.  Thus, service connection for a lumbar spine disability must be denied.

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied.


____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


